TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00725-CV



Charles W. Bishop II, Appellant

v.


Margo Frasier, Sheriff of Travis County; and Woody Simmons,

Director of Inmate Health Services, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GN103562, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING






	Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed
a notice of appeal on December 3, 2001.  After reviewing the clerk's record, this Court questioned
whether it had jurisdiction over the dismissal order about which appellant complains.  It appeared
from the record that claims against other defendants remained pending and the trial court had not
rendered a severance addressing the other defendants and claims.  Because the complained-of order
appeared to not be a final appealable order, on January 28, 2002, the clerk's office sent a letter to the
parties requesting that appellant explain to the Court why the appeal should not be dismissed for lack
of jurisdiction.  The letter requested that appellant respond by February 15, 2002, showing grounds
for continuing the appeal.  See Tex. R. App. P. 42.3.  The clerk's office has received no response
from appellant.

	As appellant has not responded as directed and as the record does not contain a final
appealable order, the appeal is dismissed for lack of jurisdiction.  Tex. R. App. P. 42.3(a), (c).  


  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   March 21, 2002
Do Not Publish